Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00045-CV

                       Clark E. SADLER, Clark D. Sadler, and Nancy Sadler,
                                          Appellants

                                               v.
                                   Arthur ERFURTH and Beverly
                               Arthur ERFURTH and Beverly Erfurth,
                                            Appellees

                      From the 218th Judicial District Court, Frio County, Texas
                                 Trial Court No. 07-08-00296-CVF
                             Honorable Fred Shannon, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 15, 2013

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellants filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP.

P. 42.1(a)(1). All costs of appeal are taxed against the party who incurred them. See TEX. R.

APP. P. 42.1(d).

                                                   PER CURIAM